UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q /A x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2012 or oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-54254 The Graystone Company, Inc. (Exact name of registrant as specified in its charter) DELAWARE (State of Incorporation) 27-3051592 (I.R.S. Employer Identification No.) 2620 Regatta Drive, Ste 102, Las Vegas, NV (Address of principal executive offices) (Zip Code) (702) 438-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of Each Class Outstanding as of November 19, 2012 Class A Common stock, par value $0.0001 per share Class B Common stock, par value $0.001 per share Table of Contents Amendment No.1 Overview The Graystone Company, Inc.is filing this Amendment No.1 of Form 10-Q/A to our Form 10-Q for the three month period ended September 30, 2012 to reflect the restatement of our previously issued condensed consolidated financial statements. The Company, while preparing its 10-K, discovered a simple typographical error for the par value of its Class A Common Stock occurred for the 3 months ending September 30, 2012.The par value was incorrectly calculated by the auditors to be $.001 while the actual par value is $.0001.The par value for the Company’s Class B and Preferred Stock are $.001.No other changes were made to the financial statements. This Form 10-Q/A should be read in conjunction with our filings made with the Securities and Exchange Commission. In addition, currently dated certifications from our Chief Executive Officer and Chief Financial Officer have been included as exhibits to this amendment. THE GRAYSTONE COMPANY, INC. FORM 10-Q September 30, 2012 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Control and Procedures 24 PART II OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 Table of Contents PART IFINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS GRAYSTONE COMPANY, INC. CONSOLIDATED BALANCE SHEET September 30, December 31, (unaudited) (audited) ASSETS Current assets Cash and cash equivalents $ Accounts receivable - Shareholders' subscription receivable - Total current assets Plant, property & equipment (net of depreciation) Acquired intangible assets (net of amortization) - Total assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current liabilities Accounts payable $ Accrued expenses Notes from related party Other liabilities Loan from shareholders Current portion of long term debts Total current liabilities Long term debts 0 Total liabilities Stockholders' (deficit) equity Class A Common stock, $.0001 par value; 700,000,000 shares authorized, 285,604,200 and 19,056,000 shares issued and outstanding as of September 30, 2012 and December, 2011, respectively. 28,560 Class B Common stock, $.001 par value; 5,000,000 shares authorized, 5,000,000 and 700,000 shares issued and outstanding as of September 30, 2012 and December 31, 2011, respectively. Additional paid-in capital 3,677,658 Dividend paid - ) Accumulated deficits ) ) Total stockholders' (deficit) equity ) Total liabilities and stockholders' (deficit) equity $ $ See accompanying notes to condensed consolidated financial statements 3 Table of Contents THE GRAYSTONE COMPANY, INC. CONSOLIDATED STATEMENT OF OPERATIONS Three Months Ended September 30, Nine Months Ended September 30, (unaudited) (unaudited) (unaudited) (unaudited) Sales, net $ Cost of goods sold Gross profit $ Operating Expenses General and administrative Legal and professional Research and development Total operating expenses Loss from operations ) Other income (expense) Interest income - - - Interest (expense) ) - ) - Other income - - 0 (Loss) on sale of assets ) - ) - Total other income (expense) ) - ) ) Loss before income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) Net loss per share of common stock: Basic $ ) $ ) $ ) $ ) Weighted average number of shares outstanding See accompanying notes to condensed consolidated financial statements 4 Table of Contents THE GRAYSTONE COMPANY, INC. CONSOLIDATED STATEMENT OF CASH FLOWS Nine Months Ended September 30, (unaudited) (unaudited) Cash flows from operating activities Net Income(loss) $ ) $ ) Adjustments to reconcile net income to net cash used by operating activities: Depreciations on fixed assets - Amortizations on intangible assets - Derivative expense Interest BCF - Impairment of acquired intangible assets - Loss on sale of plant, property & equipment - Common stock issuances for services contributed - Notes issued for legal services contributed - Changes in operating assets and liabilities: Accounts receivable ) Accounts payable Accrued expenses Net cash used by operating activities ) ) Cash flows from investing activities Purchase of plant, property & equipment ) ) Purchase of minority interest of entity - ) Sale of plant, property & equipment - Net cash provided (used) by investing activities ) ) Cash flows from financing activities Proceeds from notes payable Proceeds from stock issaunces Repayment from notes payable ) - Cash dividend paid - ) Net cash provided by financing activities Net change in cash and cash equivalent ) Cash and cash equivalent at the beginning of year Cash and cash equivalent at the end of year $ $ Supplemental disclosures of cash flow Information: Cash paid during the period for: Interest $
